Hill, C. J.
1. It is the duty of passengers to supply themselves with tickets before getting on the trains.”
2. Where a passenger, without fault of the railroad company, but solely beeause of his own lack of reasonable diligence, fails to buy a ticket, he is not entitled to transportation without paying the train rate; and if he refuses to pay such rate, the company can lawfully eject him. \ .
3. The plaintiff’s own testimony clearly shows that he had no cause'of rction, and that his case was utterly without merit. The nonsuit w- s properly granted. Judgment affirmed.
K. J. Hawkins, for plaintiff.
Peyton L. Wade, Daley & Bussey, for defendant.